Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2012/090935 cited in the information disclosure statement of 8 April 2019 has been considered with respect to the provided English abstract.
	CN 103282977 cited in the information disclosure statement of 13 July 2020 is the Chinese member of the patent family which included considered US patent application publication 2013/0285779, which was filed in in the information disclosure statement of 8 April 2019. This Chinese patent document has a line drawn through it as being cumulative reference. 
	In the information disclosure statement of 15 July 2020, applicants submitted two members of three different patent families, CN 110114844 and US 2019/0318856; CN 101316805 and US 20110024672; and CN  102473514 and US 2015/0332819. In the information disclosure statement of 14 April 2021, applicants submitted two members of the same patent family, CN 102496438 and US 20090314981. In all of these cases, the US member was considered and the Chinese language member has a line drawn through it as being cumulative reference. Applicants are remined that only one member of a patent family need be considered and that the other members can have a line drawn through them as cumulative references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 13-18 and 20 of U.S. Patent No. 11,205,533. Although the claims at issue are not identical, they are not patentably distinct from each other because
Patented claims 1, 4-12, 15 and 16 teach a ferrite sintered magnetic comprising CaB2O4 and a hexagonal magnetoplumbite-type ferrite main phase. Patented claim 20 teaches a ferrite sintered magnetic comprising CaB2O4 and a hexagonal magnetoplumbite-type ferrite main phase, where the CaB2O4 is contained a second subphase, which column 3, lines 54-55 define as a heterophase that has a different crystal structure than the main phase, and the magnet has an area ratio of CaB2O4 to the entire cross-sectional surface of the sintered magnet of 2% or less. While the patented claims do not teach that the hexagonal magnetoplumbite-type ferrite main phase contains Fe and Co; the specification makes this clear in the teachings of column 2, lines 26-37, column 5, lines 13-25 and column 5, line 52 through column 6, line 5. Thus the patented claims make obvious the ferrite sintered magnet of claims 1 and 2 of this application. 
Patented claims 13 and 14 teach a motor and a generator comprising the ferrite magnet of patented claim 1. One of ordinary skill in the art would have found it obvious to use the ferrite magnets of patented claims 4-12, which depend from patented claim 1, in a motor or in a generator since the magnets of patented claims 4-12 are species of the generic magnet of claim 1. Therefore, the patented claims suggest the motor and generator of claims 9 and 10 of this application.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2O4 and a Fe and Co containing hexagonal magnetoplumbite-type ferrite main phase, where the magnet has a temperature coefficient of a coercive force that at least overlaps that of claims 5-8. There is no teaching or suggestion in the cited prior art of record or in the claims of U.S. Patent No. 11,205,533 of a ferrite sintered magnetic comprising CaB2O4 and a Fe and Co containing hexagonal magnetoplumbite-type ferrite main phase, where the magnet has a ratio of (A) to (B) greater than 1.2 where (A) is the atomic ratio of Co/(Co+Fe) in the main phase ferrite and (B) is the atomic ratio of Co/(Co+Fe) in the magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/16/22